Citation Nr: 1703995	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  16-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder to include, but not limited to, bipolar disorder and PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April to May 2000, from October 2002 to December 2006 and from November 2007 to April 2012.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The rating decision reopened a claim for service connection for bipolar disorder (previously rated as depression) and denied it on the merits.  The Board notes that irrespective of the RO's determination to reopen the claim, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

During the pendency of the appeal, a December 2015 DRO decision granted service connection for a psychiatric disability characterized as "other specified trauma and stress-related disorder, claimed as PTSD."  

In January 2016, the Veteran submitted a claim for service connection for PTSD (related to PTSD - combat), anxiety condition, major depression, schizophrenia-affective disorder, and sleep disturbances (related to PTSD - combat).  In this regard, the Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a result, the Board has characterized the remanded issue as entitlement to service connection for a psychiatric disorder to include, but not be limited to, bipolar disorder and PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The RO in New York, New York, has jurisdiction of the Veteran's claim.  

The issue of service connection for a psychiatric disorder to include, but not limited to, bipolar disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 rating decision denied service connection for depression.  

2.  Evidence added to the record since the October 2007 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a psychiatric disorder, to include bipolar disorder and PTSD, and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2015). 

2.  Evidence received since the October 2007 rating decision is new and material, and the claim for service connection for a psychiatric disorder, to include bipolar disorder and PTSD, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's new and material claim, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The relevant law provides that a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

An October 2007 rating decision denied service connection for depression.  The rating decision explained that the Veteran's depression preexisted service and was not permanently worsened as a result of service.  The Veteran did not appeal that determination, and new and material evidence was not received within a year of the decision.  Therefore, the October 2007 rating decision became final.

Evidence of record at that time included, inter alia, preservice mental health treatment records, service treatment records from the Veteran's first two periods of active duty, and post-service VA medical records.    

Evidence received since the October 2007 rating decision includes service treatment records from the Veteran's third period of active duty, from November 2007 to April 2012.  The Board finds that these additional service treatment records constitute new and material evidence.  They are new documents that were not previously submitted to VA.  They are material because they include diagnoses of bipolar disorder and major depressive disorder.  A December 2011 Physical Examination Board provided a diagnosis of bipolar I disorder.  The claim was previously denied because there was no evidence that a pre-existing disability was aggravated by service.  The new evidence includes psychiatric diagnoses during a subsequent period of service; evidence of possible aggravation, which is evidence of a previously unestablished fact.  That evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

In light of the foregoing, the Board finds that the Veteran's claim for service connection for a psychiatric disorder, to include bipolar disorder and PTSD, is reopened; however, further development is required prior to adjudication.  


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include bipolar disorder and PTSD, is reopened, and to that extent, the appeal is granted.


REMAND

The relevant evidence reflects that the Veteran's March 2000 entrance examination reflects that she reported a history of family counseling.  On her report of medical history, she stated that she had been treated for a mental condition.  She submitted 1998 treatment records showing family counseling.  During her third period of active duty, the Veteran was treated for major depression and bipolar disorder.  The December 2011 Physical Evaluation Board provides a diagnosis of bipolar I disorder.  

The report of a July 2013 VA disability Benefits Questionnaire (DBQ) provides that the Veteran had an Axis I diagnosis of bipolar disorder.  The examiner stated that this was a natural progression of her [preexisting] treated depression.  It was less likely than not aggravated beyond its natural progression by her duties during military service.  

The report of an August 2015 DBQ appears to have been completed by a contract psychologist.  It provides that the examiner did not review the Veteran's claims file, VA e-Folders, or any other records.  The current diagnosis was bipolar disorder and other specified trauma and stressor related disorder.  

An October 2015 VA medical opinion offered by a VA examiner relates that the Veteran's current bipolar disorder was a continuation of a pre-existing military condition.  The examiner could not determine without mere speculation if the bipolar disorder had gotten worse.  The examiner stated that the records did not show for which mental condition the Veteran was treated before service.  In fact, a July 2007 VA examination report reflects that the Veteran reported being treated with Wellbutrin for depression for six month before entering active duty.    

In light of the conflict in the July 2013 DBQ and the October 2015 medical opinion as to, in essence, whether the Veteran's current bipolar disorder did or did not preexist service, and the fact that the latter medical opinion does not appear to be based on an accurate review of the record, the Board finds that an additional VA examination is warranted.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present, to include but not limited to bipolar disorder and PTSD, other than the Veteran's service-connected specified trauma and stress-related disorder.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including preservice history of family counseling; reported preservice treatment for depression with Wellbutrin; and, during her third period of active duty, treatment for major depression and bipolar disorder and a December 2011 Physical Evaluation Board diagnosis of bipolar I disorder), the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine:

a) Whether there is clear and unmistakable evidence (obvious and manifest) that any current psychiatric diagnosis, to include but not limited to bipolar disorder, pre-existed the Veteran's active service?  If the answer is yes, is there clear and unmistakable evidence that the Veteran's pre-existing disorder was not aggravated beyond the natural progress of the disability or that any increase in disability was due to the natural progression of the disease?  The examiner is requested to identify any clear and unmistakable evidence with specificity.

b)  If the answer to either question posed by a) is no, is it at least as likely as not that any current psychiatric diagnosis, to include but not limited to bipolar disorder, was caused or aggravated by active service?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


